Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2011/081793 to Stegt et al. in view of WO-95/23819 to Casati et al. (Cited on IDS).
As to claims 1-3, Stegt discloses a polyether polyol mixture comprising three trifunctional polyether polyols that constitute from 10 to 94.5% by weight of the polyol mixture, wherein the trifunctional polyether polyols have a hydroxyl equivalent of 1200 to 2500, a primary hydroxyl content of at least 75% by weight and the ethylene oxide-caps are blocks of polymerized oxyethylene and constitute 5 to 30% by weigh of each polyol (Pg.3, ll. 3rd para.).  This corresponds to component a) of the claimed polyol mixture.  Stegt teaches wherein the polyol mixture comprises from 0.5 to 20% by weight of ethylene oxide capped polypropylene oxides having functionalities of 4 to 8 (Pg. 4, 2nd para.), in particular a 17% ethylene oxide capped polyol with 8 functional groups (Examples 1-4). This corresponds to component b) of the claimed polyol mixture.
Stegt does not expressly disclose the components c) and d) of the polyol mixture.

At the time of filing it would have been obvious to a person of ordinary skill in the art to add to add the of poly(oxyethylene) polyether polyol with a functionality of 3 (TPEG-3000) and the monool having a propylene oxide content of 50%, an ethylene oxide content of 50%, and a molecular weight of 500 (claimed component d)) taught in Casati to the polyol mixture of Stegt because the addition has a positive effect on foam processing, cell opening, and foam softness and does not negatively affect foam aging properties and compression sets (Abstract, Examples 9-10).
As to claims 4-5, Stegt teaches a method for making a polyurethane foam comprising reacting aromatic polyisocyanates with crosslinkers, water, and the polyether polyol mixture discussed above wherein the amount of water is 4 to 7 parts by weight per 100 parts of ethylene oxide capped polypropylene oxides (Pg. 5, last para.).  For example, if 50 parts of the polyol mixture comprises ethylene oxide capped polypropylene oxides, then the amount of water is 2.0 to 3.5.  Furthermore, Casati teaches a water content of 1 to 8 can be used to liberate carbon dioxide and cause the foam expand.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to decrease the amount water 
As to claims 6-7, Stegt teaches a polyisocyanate index of 0.7 to 1.2 (Pg. 2, para. 2).
As to claims 8-11, Stegt teaches flexible polyurethane foams comprising the reaction product of aromatic polyisocyanates and polyether polyol mixture.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients.  Therefore, the claimed effects and physical properties, i.e. sag factor and CFD values would implicitly be achieved by a composite with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.  It cannot be determined from the results in the specification in the addition of the monofunctional reactant within the broad range limitation provides the unexpected sag factors and CFD values (Comparative Example A).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763